PER CURIAM:
Involved in this appeal is an alleged breach by the defendant union (appellee) of its duty to fairly represent the plaintiffs (appellants) who were members of the union.1
The district court, sitting without a jury, heard evidence, considered proposed findings of fact and conclusions of law and the briefs of the parties, made extensive findings of fact, stated its conclusions of law and held that the plaintiffs had failed to meet their burden of proving that the defendant union had in any manner breached its duty of fair representation in handling a dispute resulting from a change of operations of the plaintiffs’ employer.
Upon consideration of the record, the briefs and oral arguments of counsel we find no error and affirm on the memorandum decision of the district court.
Affirmed.

. Jurisdiction of the district court was invoked under section 301(a) of the Labor Management Relations Act of 1947, as amended, 29 U.S.C. § 185(a).